Citation Nr: 1242794	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disorder manifested by dizziness, claimed as vertigo, to include as secondary to service-connected residuals of vivax malaria, to also include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In June 2009, the Board remanded the Veteran's claim for issuance of a statement of the case.  38 C.F.R. § 19.26 (2012); Manlincon v. West, 12 Vet. App. 238 (1999).  In December 2009, the RO provided the Veteran with an statement of the case which continued to deny the Veteran's claim to establish service connection.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thereafter, the Veteran perfected an appeal to the Board.  

In April 2010, the RO sent the Veteran a notice letter stating that the August 2006 rating decision which initially denied the Veteran's claim on appeal was final and that new and material evidence must be submitted in order to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  In a May 2011 rating decision, the RO continued to deny the Veteran's claim, stating that new and material evidence sufficient to reopen the claim had not been received.  Later that month, the RO adjudicated the Veteran's claim in another rating decision which stated that, although new and material evidence had been received and the Veteran's claim was reopened, such was denied on the merits.  After the RO readjudicated the Veteran's claim in supplemental statement of the case dated in December 2011 and May 2012, the Veteran's claim was returned to the Board.  

Regardless of the RO's statements and determinations in the April 2010 notice letter and the May 2011 rating decisions, the Veteran's submission of a timely substantive appeal in February 2010 perfected the appeal of the RO's August 2006 rating decision.  Therefore, the August 2006 decision is not final, and thus, a discussion of whether new and material evidence has been received is not necessary.  

The issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, has been raised by the record but has not been adjudicated by the RO.  Moreover, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claim and, thus, it is referred to the RO for appropriate action.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995) (holding that the Board does not have jurisdiction of an issue not yet adjudicated by the RO).


FINDING OF FACT

The Veteran's disorder manifested by dizziness, diagnosed as vertigo, cannot be reasonably disassociated with his service-connected residuals of vivax malaria.  


CONCLUSION OF LAW

Service connection for a disorder manifested by dizziness, diagnosed as vertigo, is proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim of entitlement to service connection for a disorder manifested by dizziness, because the Board is granting this claim to the full extent.  As such, this decision poses no risk of prejudice to the 

Veteran with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran has asserted his claim to establish service connection for a disorder manifested by dizziness under several theories of entitlement.  Specifically, the Veteran claimed in statements dated in April 2005, June 2005, May 2007, February 2010, and April 2010, as well as at the August 2012 hearing before the Board that his recurring bouts of dizziness were caused by a weakened immune system due to service-connected vivax malaria, which was diagnosed during his active duty.  Alternatively, the Veteran contended in statements dated in June 2005, May 2007, February 2010, and April 2010, as well as at the August 2012 hearing before the Board that his immune system was further weakened by in-service exposure to herbicides, resulting in recurrent episodes of dizziness.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2012).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's service records reflect that he served in the Republic of Vietnam and is in receipt of a Combat Infantryman Badge.  The Veteran's service treatment records are devoid of any instance of complaints of or treatment for dizziness or an inner ear disease.  However, upon leaving the Republic of Vietnam, the Veteran signed an undated statement acknowledging that he had been exposed to malaria, and thus, he would continue taking antimalarial tablets for eight weeks.  Thereafter, the Veteran was hospitalized at Ireland Army Hospital at Fort Knox, Kentucky, for 

treatment of vivax malaria, to include prescription of antimalarial medication, from November 13, 1967, to December 11, 1967.  Upon discharge from the hospital, a physical examination of the Veteran was normal and it was noted that he was asymptomatic.  The Veteran's January 1968 separation examination report does not mention the Veteran's in-service vivax malaria or any residuals.  At that time, the Veteran reported episodes of sinusitis, denied experiencing dizziness, and clinical examination of the Veteran was normal.  

After the Veteran's separation from service in March 1968, private treatment records from W.H.B., M.D., reflect that the Veteran had a reoccurrence of vivax malaria in May 1969.  It was noted in July 1970 that this disease had weakened his immune system.  In a March 1971 private treatment record from W.H.B., M.D., the Veteran presented for treatment complaining of vomiting, severe nausea, sweating and "eye movement sensations."  Vertigo of a positional nature was diagnosed, and the Veteran was prescribed medication and placed on a low sodium diet.  Meniere's disease was not confirmed at that time.  In January 1972, the Veteran reported experiencing "a constant ringing noise" in his ears.  Tinnitus was diagnosed and W.H.B., M.D., stated that "medical records indicate vertigo condition likely contributed to tinnitus."  The private treatment records from W.H.B., M.D., were submitted by the Veteran in May 2011.  

In April 2005, the Veteran filed a claim to establish service connection for residuals of malaria.  In support of this claim, the Veteran submitted private treatment records noting, among other symptomatology, the Veteran's complaints of dizziness.  These records reflect that the Veteran experienced vertigo in July 2004, and the disorder was subsequently treated on several occasions by D.C.C., M.D.  Dr. C. stated that January 2005 electronystagmogram and electrocardiogram test results "seem[ed] to suggest Meniere's disease."  The Veteran reported bilateral tinnitus as well as "a fluid sensation and popping noise in his left ear."  

In a May 2006 examination, the Veteran's inner ears were normal.  The diagnosis was vertigo secondary to increased salt intake which resolved with a low salt diet.  

In an addendum, the examiner stated that the Veteran's vertigo was unrelated to malaria, noting the 37-year time gap between the November 1967 diagnosis of malaria and the Veteran's first instance of vertigo in July 2004.  However, the May 2006 examiner did not have the benefit of reviewing the private treatment records from W.H.B., M.D., which showed the post-service recurrence of vivax malaria and the initial diagnosis of vertigo in March 1971.  Accordingly, the May 2006 examiner's opinion was based on inaccurate facts, and therefore the opinion has little, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  

In support of his claim, the Veteran submitted two statements from J.A.B., M.D.  In an October 2011 statement, Dr. B. noted the Veteran's in-service exposure to herbicides, as well as his history of vivax malaria and asserted that the Veteran's bouts of vertigo "may or may not be related to immune problems from past exposures."  However, this opinion is speculative.  Service connection may not be based on a resort to speculation or even remote possibility.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  In an August 2012 statement, J.A.B., M.D. more specifically stated that the Veteran's vertigo was "at least as likely as not related to his past history of malaria and the residuals thereof, and very likely would worsen the disease in cases not directly attributed to it."  

In light of above, the Board concludes that the Veteran's disorder manifested by dizziness, diagnosed as vertigo, cannot be reasonably disassociated with his service-connected residuals of vivax malaria.  With application of the benefit of the doubt, the Board finds that service connection for a disorder manifested by dizziness, diagnosed as vertigo is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a disorder manifested by dizziness, diagnosed as vertigo is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


